          Case 7:19-cv-11853-PMH Document 53 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                           Plaintiff,                           ORDER

                    -against-                                   19-CV-11853 (PMH)
LEWIS A. SAVOY, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Notice of Consent to Magistrate Judge (Doc. 51) must be sent by e-mail to the Orders

and Judgments Clerk at orders_and_judgments@nysd.uscourts.gov with handwritten signatures

for all parties, and not filed on the ECF docket.

         Plaintiff is directed to serve a copy of this Order on Defendant Savoy and file proof of

service on the docket.



                                                    SO ORDERED:

Dated:     New York, New York
           November 23, 2020

                                                    PHILIP M. HALPERN
                                                    United States District Judge
